People v Crimm (2017 NY Slip Op 04675)





People v Crimm


2017 NY Slip Op 04675


Decided on June 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, PERADOTTO, AND CARNI, JJ.


726 KA 10-02419

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vLAQUAN CRIMM, DEFENDANT-APPELLANT. 


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (DAVID R. JUERGENS OF COUNSEL), FOR DEFENDANT-APPELLANT.
SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER, FOR RESPONDENT. 

	Appeal from a judgment of the Monroe County Court (John L. DeMarco, J.), rendered October 6, 2010. The appeal was held by this Court by order entered June 10, 2016, decision was reserved and the matter was remitted to Monroe County Court for further proceedings (140 AD3d 1672). The proceedings were held and completed. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of, inter alia, two counts of robbery in the first degree (Penal Law § 160.15 [1], [3]) and one count of assault in the first degree (§ 120.10 [1]). Contrary to defendant's contention, we conclude that the court did not abuse its discretion in refusing to grant him youthful offender status (see People v Mohawk, 142 AD3d 1370, 1371; People v Green, 128 AD3d 1282, 1283). Furthermore, upon our review of the record, we see no reason to exercise our own discretion in the interest of justice to adjudicate defendant a youthful offender. Finally, the sentence is not unduly harsh or severe.
Entered: June 9, 2017
Frances E. Cafarell
Clerk of the Court